Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Amendment
This Office action is in response to Applicant's communication filed April 28, 2022 in response to the Office action dated February 1, 2022. 
Claim 1 is cancelled.  Claims 2-21 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10895983. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10895983 contains every element of claims 2-21 of the instant application and as such anticipates claim 2-21 of the instant application.
Independent claims of instant application are compared to claims of U.S. Patent No. 10895983 in the following table: 
Instant Application
U.S. Patent No. 10895983
2. A method comprising: 

determining that a first memory page of a memory device has satisfied a trigger condition; 




generating, during runtime of the memory device, profiles for the first memory page and for one or more second memory pages that did not satisfy the trigger condition; and storing the generated profiles, 


wherein the one or more second memory pages comprise: at least one second memory page in a same word line as the first memory page; and at least one second memory page that is in a word line of the memory block immediately above or immediately below the same word line.
1. A method comprising: identifying a trigger condition for profiling one or more memory units of a memory device; selecting a set of one or more target memory units corresponding to the identified trigger condition; augmenting the set of target memory units with one or more additional memory units related to the selected set of one or more target memory units; generating, during runtime of the memory device, a profile for each of the target memory units in the augmented set of target memory units; and storing the generated profiles, wherein selecting the set of one or more target memory units corresponding to the identified trigger condition comprises selecting a page from within a memory block; and wherein the one or more additional memory units comprise: one or more pages in the same word line as the selected page; and one or more pages that are in the word lines immediately above and/or immediately below the word line in the same stack, of the memory block, as the selected page.
14. A non-transitory computer-readable storage medium comprising instructions that, when executed by one or more processing devices, cause the one or more processing devices to: determine that a first memory page of a memory device has satisfied a trigger condition; generate, during runtime of the memory device, profiles for the first memory page and for one or more second memory pages that did not satisfy the trigger condition; and store the generated profiles, 











wherein the one or more second memory pages comprise: at least one second memory page in a same word line as the first memory page; and at least one second memory page that is in a word line of the memory block immediately above or immediately below the same word line.
13. A non-transitory computer-readable storage medium comprising instructions that, when executed by one or more processing devices, cause the one or more processing devices to: identify a trigger condition for profiling one or more memory units of a memory device; select a set of one or more target memory units corresponding to the identified trigger condition; augment the set of target memory units with one or more additional memory units related to the selected set of one or more target memory units; generate, during runtime of the memory device, a profile for each of the memory units in the augmented set of target memory units; and storing the generated profiles in association with previously generated profiles corresponding to one or more previous trigger conditions, wherein selecting the set of one or more target memory units corresponding to the identified trigger condition comprises selecting a page from within a memory block; and wherein the one or more additional memory units comprise: one or more pages in the same word line as the selected page; and one or more pages that are in the word lines immediately above and/or immediately below the word line in the same stack, of the memory block, as the selected page.
18. A system comprising: a memory; and one or more processors that perform operations comprising: determining that a first memory page of a memory device has satisfied a trigger condition; generating, during runtime of the memory device, profiles for the first memory page and for one or more second memory pages that did not satisfy the trigger condition; and storing the generated profiles, 









wherein the one or more second memory pages comprise: at least one second memory page in a same word line as the first memory page; and at least one second memory page that is in a word line of the memory block immediately above or immediately below the same word line.
17. A system comprising: a memory; and one or more processors that perform operations comprising: identifying a trigger condition for profiling one or more memory units of a memory component; selecting a set of one or more target memory units corresponding to the identified trigger condition; augmenting the set of target memory units with one or more additional memory units related to the selected set of one or more target memory units; generating, during runtime of a memory device that includes the memory component, a profile for each of the memory units in the augmented set of target memory units; and storing the generated profiles, wherein selecting the set of one or more target memory units corresponding to the identified trigger condition comprises selecting a page from within a memory block; and wherein the one or more additional memory units comprise: one or more pages in the same word line as the selected page; and one or more pages that are in the word lines immediately above and/or immediately below the word line in the same stack, of the memory block, as the selected page.


The double patenting rejection above applies to Claims 3-13, 15-17, and 19-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-9, 12-16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et. al. U.S Patent Pub. No. 2013/0232289 (hereinafter Zhong) in view of Shen et. al. US Patent Pub No. 2019/0304550 (hereinafter Shen).
Regarding Claim 2, Zhong teaches a method comprising: determining that a first memory page of a memory device has satisfied a trigger condition(Fig.2A,5A,B, 7; Para5-9 "identifying a section of the solid-state storage medium having a reliability metric that differs from the overall reliability metric by more than a threshold" corresponds to trigger condition Para111-112"identifying a set of one or more storage sections 520 having health and/or reliability metrics that diverge from others of the plurality of storage sections 520"); generating, during runtime of the memory device, profiles for the first memory page and for one or more second memory pages that did not satisfy the trigger condition(Fig.2A;7;Para9-11 "identify a set of one or more storage divisions having health metrics that deviate from the aggregate health metric by more than a threshold" “a reliability analysis module configured to determine an aggregate health metric corresponding to respective health metrics of storage divisions of a solid-state storage Medium"Para39-40; Para111-112); and 
storing the generated profiles (Fig.2A Para43 "a "health metric" or "reliability metric" refers to a value configured to quantify the health (e.g., remaining useful life and/or reliability) of the solid-state storage medium 111 and/or portions thereof ( e.g., sections 520)." Para50-51, 95 "health metadata 137" corresponds to profile).
However, Zhong fails to clearly specify but Shen teaches wherein the one or more second memory pages comprise: at least one second memory page in a same word line as the first memory page; and at least one second memory page that is in a word line of the memory block immediately above or immediately below the same word line (Fig.3A; Para62-63; 76-78 “The trigger detection component 502 is configured to detect, monitor, check for, sense, and/or the like one or more trigger conditions associated with a boundary word line storage cell 302” Para82-84).
Zhong and Shen are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhong, and incorporating the page arrangements, as taught by Shen.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize know memory structure of NAND storage.
Regarding claim 3, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches wherein the trigger condition comprises an identification that the first memory page entered error recovery (Fig.5A,5B Para39-40 "The health metrics and/or characteristics determined by the health management module 120 may be configured to quantify the remaining useful life and/or likelihood of failure of the solid-state storage medium 111" Para47).
Regarding claim 4, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches , wherein the memory device uses a sequence comprising multiple stages in error recovery for memory pages; wherein the trigger condition comprises an identification that the first memory page reached at least a threshold stage in the error recovery sequence (Fig.7; Para5-9 "identifying a section of the solid-state storage medium having a reliability metric that differs from the overall reliability metric by more than a threshold" Para 111-112).  
Regarding claim 5, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches , wherein the trigger condition comprises an identification that the first memory page has been selected for retirement (Fig.2A, 5A, 7,9; Para47 "The health management module 120 may comprise a retirement module 123 configured to identify portions and/ or sections 520 of the solid-state storage medium 111 that should be retired or taken out of service (OOS)." Para112-113).  
Regarding claim 6, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches wherein the memory device uses a background scanning procedure; and wherein the trigger condition comprises an identification that a dynamically configured background scan interval has been set above a threshold level (Fig1,2A Para48, 50-51 "The health management module 120 may comprise a reliability analysis module 129 configured to determine an overall, aggregate, and/or combined health metric (and/or health model) of the solid-state storage medium 111" Para73-74 "The wear manager 124 may be  configured to leverage the groomer module 128 to manage wear and/ or usage of sections 520 of the solid-state storage media 110 based on health and/or reliability metrics, as disclosed above" groomer is a background process).
Regarding claim 7, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches further comprising utilizing the stored profiles to adjust, in real-time, operating parameters of the memory device (Fig.2A, 7; Para5-7 "determining an updated overall reliability metric of the solid-state storage medium subsequent to identifying the section, and managing storage operations performed on the solid-state storage medium to adjust a wear rate of the identified section"Para105, 111-112).
Regarding claim 8, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches , wherein the memory device comprises negative- and (NAND) memory components (Fig.1, 2A, Para30 "The solid-state storage medium 111 may comprise non-volatile, solid-state storage media, such as flash memory" Flash corresponds to NAND Para31 "A storage unit may refer to any unit of storage including, but not limited to: a page, a group, collection, or set of pages ( e.g., a logical page), a sector, a block, or the like").
Regarding claim 9, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above. 
Further, Zhong teaches wherein generating the profiles comprises computing a voltage threshold (vt) distribution for each of the first memory page and the one or more second memory pages (Fig.5A,B Para5-8;104-105 "The threshold may be based on, inter alia, properties of the model 500, such as a weighted value of the standard deviation 511A.").
Regarding claim 12, the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above.
Further, Zhong teaches wherein generating the profiles comprises logging metrics for each of the first memory page and the one or more second memory pages, the metrics comprising one or more of: total operation count, erase operation count, read operation count, associated temperature, power on hours, or any combination thereof (Fig.2A Para8-10, 42-43 "A health metric may be based on one or more of: performance characteristics of the storage section, such as program time ( e.g., the time required to program data to the storage section), erase time (e.g., the time required to erase data from the storage section), read time ( e.g., the time required to perform read operations on the storage section), error rates, including, but not limited to the reliability metric").
Regarding claim 13 the combination of Zhong and Shen teaches all the limitations of the base claims as outlined above.
Further, Zhong teaches further comprising acting on the stored profiles by adjusting operating parameters of the memory device, wherein adjusting the operating parameters comprises: accessing a mapping of profile characteristics to actions; using at least one of the profiles as a key, in the mapping, to identify an action specifying the adjustments to the operating parameters; and implementing the action by making the adjustments to the operating parameters (Fig.2A, 5A,B, 7; Para47-48 "Avoiding an OOS storage location may comprise replacing OOS storage resources with replacement resources ( e.g., remapping), masking OOS storage resources ( e.g., mapping nonce and/or padding data to the OOS storage location), a hybrid approach combining remapping and masking, or the like" Para65-96).
Regarding claim 14-16, 18, 19, and 20, the combination of Zhong and Shen teaches these claims according to the reasoning set forth in claim 1-6, and 13. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Shen as applied to claim 2 above, further in view of Madraswala et. al. US Patent Pub No. 2019/0102097 (hereinafter Madraswala).
Regarding claim 10, the combination of Zhong and Shen teaches all the features with respect to claim 2 as outlined above. 
But the combination fails to clearly specify wherein generating the profiles comprises performing an Auto Read Calibration (ARC) analysis for each of the first memory page and the one or more second memory pages.
	However, Madraswala teaches wherein generating the profiles comprises performing an Auto Read Calibration (ARC) analysis for each of the first memory page and the one or more second memory pages (Para97 "auto-read calibration").
Zhong, Shen and Madraswala are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhong and Shen, and incorporating the ARC, as taught by Madraswala.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize know analysis method in data management.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Shen as applied to claim 2 above, further in view of Sheperek et. al. US Patent Pub No. 2019/0355426 (hereinafter Sheperek).
Regarding claim 11, the combination of Zhong and Shen teaches all the features with respect to claim 2 as outlined above. 
But the combination fails to clearly specify wherein generating the profiles comprises performing a Continuous Read Level Calibration (cRLC) analysis for each of the first memory page and the one or more second memory pages.
	However, Sheperek teaches wherein generating the profiles comprises performing a Continuous Read Level Calibration (cRLC) analysis for each of the first memory page and the one or more second memory pages (Para34-36 "a continuous read-level calibration (cRLC) mechanism)").
Zhong, Shen, and Sheperek are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhong and Shen, and incorporating the cRLC, as taught by Sheperek.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize know calibration method in data management.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Shen as applied to claim 2 above, further in view of Madraswala et. al. US Patent Pub No. 2019/0102097 (hereinafter Madraswala), in view of Sheperek et. al. US Patent Pub No. 2019/0355426 (hereinafter Sheperek).
Regarding claim 17, the combination of Zhong and Shen teaches all the features with respect to claim 14 as outlined above. 
Further, Zhong teaches wherein generating the profile for each of the target memory units comprises one or more of: computing a voltage threshold (vt) distribution for each of the target memory units (Fig.5A, B Para5-8; 104-105 "The threshold may be based on, inter alia, properties of the model 500, such as a weighted value of the standard deviation 511A.").
	But the combination fails to clearly specify performing an Auto Read Calibration (ARC) analysis for each of the target memory units.
	However, Madraswala teaches performing an Auto Read Calibration (ARC) analysis for each of the target memory units (Para97 "auto-read calibration").
Zhong, Shen, and Madraswala are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhong and Shen, and incorporating the ARC, as taught by Madraswala.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize know analysis method in data management.
	But the combination of Zhong, Shen, and Madraswala fails to clearly specify performing a Continuous Read Level Calibration (cRLC) analysis for each of the target memory units; or any combination thereof.
	However, Sheperek teaches performing a Continuous Read Level Calibration (cRLC) analysis for each of the target memory units; or any combination thereof (Para34-36 "a continuous read-level calibration (cRLC) mechanism)").
Zhong, Shen, Madraswala, and Sheperek are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhong, Shen, Madraswala, and incorporating the cRLC, as taught by Sheperek.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize know calibration method in data management.
Regarding claim 21,  the combination of Zhong, Shen, Madraswala, and Sheperek teaches this claim according to the reasoning set forth in claim 17.
Response to Arguments
Applicants arguments, filed April 28, 2022, with respect to claims 2-21 have been fully considered and they are not persuasive.
Applicant argued Shen fails to teach wherein the one or more second memory pages comprise: at least one second memory page in a same word line as the first memory page; and at least one second memory page that is in a word line of the memory block immediately above or immediately below the same word line.  The examiner respectfully disagrees.  Zhong teaches selecting blocks/pages based on trigger condition (Fig.2A, 5A, 7; Para5-9; 111-112). Shen teaches the pages can be in the same word line and also above and below a word line and a programmed word line may be known as a boundary word line (Fig.3A; Para59-63 “the programmed storage cells 325, 345, 3 64, 384 that are adjacent to the unprogrammed storage cells 326, 346, 365, 385 are the storage cells comprising the last programmed word line, otherwise known herein as boundary word line storage cells 302, which may apply to both two-dimensional and three-dimensional NANO strings” Para 76-78; 82-84).  Therefore, the combination of Zhong and Shen rendered the independent claims unpatentable.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 2-21 have received an action on the merits and are subject of a final action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TASNIMA MATIN/Primary Examiner, Art Unit 2135